Exhibit 10.1

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

By and Between

INCYTE CORPORATION

and

CALITHERA BIOSCIENCES, INC.

Dated as of January 27, 2017



--------------------------------------------------------------------------------

CALITHERA BIOSCIENCES, INC.

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
January 27, 2017 (the “Signing Date”), by and between Calithera Biosciences,
Inc., a Delaware corporation (the “Company”), and Incyte Corporation, a Delaware
corporation (the “Purchaser”).

WHEREAS, the Company and the Purchaser are entering into that certain
Collaboration and License Agreement of even date herewith (the “Collaboration
Agreement”);

WHEREAS, the obligations in the Collaboration Agreement are conditioned upon the
execution and delivery of this Agreement, pursuant to which the Company will
issue and sell to the Purchaser a number of shares of its common stock, par
value $0.0001 per share (the “Common Stock”) as provided for herein; and

WHEREAS, the Purchaser desires to purchase, and the Company desires to sell, the
shares of Common Stock on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.    Definitions. When used in this Agreement, the following terms shall have
the respective meanings specified below:

“Action” shall mean any action, cause or action, suit, prosecution,
investigation, litigation, arbitration, hearing, order, claim, complaint or
other proceeding (whether civil, criminal, administrative, investigative or
informal) by or before any Governmental Authority or arbitrator.

“Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. Without limiting the generality of the foregoing, a
Person shall be deemed to control another Person if any of the following
conditions is met: (i) in the case of corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. For the purposes of this Agreement, in
no event shall the Purchaser or any of its Affiliates be deemed Affiliates of
the Company or any of its Affiliates, nor shall the Company or any of its
Affiliates be deemed Affiliates of the Purchaser or any of its Affiliates.

 

1



--------------------------------------------------------------------------------

“Base Prospectus” means the base prospectus forming part of that certain
registration statement on Form S-3 (File No. 333-207905) as declared effective
by the SEC on November 24, 2015.

“Board of Directors” means the board of directors of the Company.

“Business Day” shall mean any day except Saturday, Sunday and any day on which
banking institutions in New York, New York, generally are closed as a result of
federal, state or local holiday.

“Change of Control” shall mean, with respect to a Person, any of the following
events: (i) any Person is or becomes the beneficial owner (as such term is
defined in Rule 13d-3 under the Exchange Act, except that a Person shall be
deemed to have beneficial ownership of all shares that any such Person has the
right to acquire, whether such right which may be exercised immediately or only
after the passage of time), directly or indirectly, of a majority of the total
voting power represented by all shares of such Person’s outstanding capital
stock; (ii) such Person consolidates with or merges into another corporation or
entity, or any corporation or entity consolidates with or merges into such
Person, other than (A) a merger or consolidation which would result in the
voting securities of such Person outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) a majority of the combined voting power of the voting securities of
such Person or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of such Person (or similar transaction)
in which no Person becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of all shares of capital stock of such
Person, or (iii) such Person conveys, transfers or leases all or substantially
all of its assets, to any Person other than a wholly owned Affiliate of such
Person.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time shares of Common Stock,
including, without limitation, any debt, preferred shares, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, shares
of Common Stock.

“Consent” shall mean any approval, authorization, consent, license, franchise,
Order, registration, notification, permit, certification, clearance, waiver or
other confirmation of or by a Governmental Authority or other Person.

“Contract” shall mean, with respect to any Person, any written or oral
agreement, contract, commitment, indenture, note, bond, loan, license,
sublicense, lease, sublease, undertaking, statement of work or other arrangement
to which such Person is a party or by which any of its properties or assets are
subject.

“Employee Benefit Plan” shall mean any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA, whether or not subject to ERISA), any
severance,

 

2



--------------------------------------------------------------------------------

employment, incentive or bonus, retention, change in control, deferred
compensation, termination pay, profit sharing, retirement, welfare,
post-employment welfare, fringe benefit, vacation or paid time off, equity or
equity-based or any other plan, policy, program, agreement, contract or
arrangement (i) that is sponsored, maintained, contributed to, or required to be
contributed to by the Company or under or with respect to which the Company has
any current or contingent liability or obligation, or (ii) that provides
benefits or compensation to any employee, director, or officer of the Company or
any other person performing services for the Company (including any leased
employee or individual co-employed by a “professional employer organization”).

“Environmental Law” shall mean all national, supra-national, federal, state,
local and foreign Laws concerning public health and safety, worker health and
safety, pollution or protection of the environment; including without limitation
all those relating to the generation, handling, transportation, treatment,
storage, disposal, release, exposure to or cleanup of hazardous materials,
substances or wastes, including petroleum, asbestos, polychlorinated biphenyls,
asbestos, noise or radiation.

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended, and the rulings and regulations thereunder.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose and in existence on the date
of this Agreement as such plan is constituted on the date of this Agreement, by
a majority of the non-employee members of the Board of Directors or a majority
of the members of a committee of non-employee directors established for such
purpose, unless otherwise agreed to by the non-employee members of the Board of
Directors, (b) securities upon the exercise or exchange of or conversion of any
Common Stock Equivalents issued and outstanding on the date of this Agreement,
provided that such securities have not been amended on or after the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities, (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, and (d) an “at-the-market” offering of
common stock.

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

“Health Care Laws” means all applicable Laws relating to pricing, marketing,
promotion, sale, distribution, coverage, or reimbursement of a drug, biological
or medical device.

 

3



--------------------------------------------------------------------------------

“Indebtedness” shall mean, with respect to any Person at any applicable time of
determination, without duplication, (a) all liabilities and obligations for
borrowed money, (b) all liabilities and obligations evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (c) all
liabilities and obligations under or in respect of swaps, hedges or similar
instruments, (d) all liabilities and obligations in respect of letters of credit
and similar instruments, (e) all liabilities and obligations (contingent or
otherwise) arising from or in respect of (i) deferred compensation arrangements,
(ii) pension plans, or (iii) amounts payable as a result of the consummation of
the transactions contemplated hereby (regardless of whether any additional
event, in addition to the consummation of the transactions contemplated hereby,
is required to give rise to such liabilities and obligations), (f) all
guaranties in connection with any of the foregoing, and (g) all accrued
interest, prepayment premiums, fees, penalties, expenses or other amounts
payable in respect of any of the foregoing.

“Intellectual Property” shall mean all intellectual property and other similar
proprietary rights in any jurisdiction, including such rights in and to: (a) any
patent (including all reissues, divisions, continuations, continuations-in-part
and extensions thereof), patent application, patent disclosure or other patent
right, (b) any trademark, service mark, trade name, business name, brand name,
slogan, logo, trade dress and all other indicia of origin together with all
goodwill associated therewith, and all registrations, applications for
registration, and renewals for any of the foregoing, (c) any copyright, work of
authorship (whether or not copyrightable), design, design registration, database
rights, and all registrations, applications for registration, and renewals for
any of the foregoing (and including in all website content and software), (d)
any Internet domain names, and (e) any trade secret, confidential information,
know-how and inventions, including processes and formulations.

“Knowledge” shall mean knowledge after reasonable investigation of the officers
of the Company, as such term is defined in Exchange Act Rule 16a-1(f).

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and ordinances of any Governmental Authority.

“Leased Real Property” shall mean all leasehold or subleasehold estates and all
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property held by the Company pursuant to any
Lease.

“Leases” shall mean all leases, subleases, licenses, concessions and other
Contracts pursuant to which the Company holds any Leased Real Property as
tenant, sublease, licensee or concessionaire (including the rights to all
security deposits and other amounts and instruments deposited by or on behalf of
the Company thereunder) and all material amendments, extensions, renewals,
guaranties and other agreements with respect thereto.

“Liens” shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects, has
had or is reasonably likely to have (a) a material adverse effect on the
business, condition (financial or

 

4



--------------------------------------------------------------------------------

other), assets, liabilities or results of operations of the Company, taken as a
whole, or (b) a material adverse effect on the Company’s ability to timely
perform its obligations under, or timely consummate any of the transactions
contemplated by, the Transaction Agreements, (including the sale of the Shares,
in accordance with the terms of this Agreement), to the extent that any such
Effect results from or arises out of: (i) changes occurring after the date
hereof in conditions in the United States of America or global economy or
capital or financial markets generally, including changes in interest or
exchange rates, (ii) changes occurring after the date hereof in general legal,
regulatory, political, economic or business conditions or changes to U.S. GAAP
or interpretations thereof occurring after the date hereof that, in each case,
generally affect the biotechnology or biopharmaceutical industries, (iii) acts
of war, sabotage or terrorism occurring after the date hereof, or any escalation
or worsening of any such acts of war, sabotage or terrorism, or (iv)
earthquakes, hurricanes, floods or other natural disasters occurring after the
date hereof, provided, however, that any Effect referred to in clauses (i)-(iv)
above shall be taken into account in determining whether a Material Adverse
Effect has occurred or would be reasonably likely to occur only if such Effect
has had or would be reasonably likely to have a disproportionate effect on the
Company compared to other participants in the biotechnology or biopharmaceutical
industries.

“Material Contract” shall mean any Contract entered into by the Company that is
required to be disclosed as an exhibit to any filing made by the Company
pursuant to the Exchange Act.

“NASDAQ” shall mean the NASDAQ Stock Market LLC.

“Order” shall mean any assessment, award, decision, injunction, judgment, order,
ruling, verdict or writ entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.

“Permitted Liens” shall mean (a) mechanics’, materialman’s, workmens’,
repairmens’, warehousemen’s, supplier’s, vendor’s, carrier’s and other similar
Liens arising or incurred in the ordinary course of business by operation of Law
securing amounts that are not yet due and payable, (b) Liens for Taxes,
assessments and other charges of Governmental Authorities not yet due and
payable, (c) Liens arising under original purchase price conditional sales
Contracts and equipment leases with third parties, (d) pledges or deposits to
secure obligations under workers or unemployment compensation Laws or to secure
other statutory obligations, (e) easements, covenants, conditions and
restrictions of record affecting title to the Leased Real Property which do not
or would not materially impair the use or occupancy of any Leased Real Property
in the operation of the business conducted thereon as of the date of this
Agreement, and (f) any zoning, or other governmentally established restrictions
of encumbrances.

“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

“Prospectus” means the Base Prospectus and Prospectus Supplement to the
Registration Statement.

 

5



--------------------------------------------------------------------------------

“Prospectus Supplement” means the supplement to the Base Prospectus complying
with Rule 424(b) of the Securities Act as filed with the SEC relating to the
issuance of the Shares to the Purchaser.

“Registration Statement” means that certain registration statement on Form S-3
(File No. 333-207905) as declared effective by the SEC on November 24, 2015.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Tax” or “Taxes” shall mean (a) any federal, state, local, or non-U.S. income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
Section 59A of the Code), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, unclaimed property or escheat
(or similar), registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not, (b) any liability for or in
respect of the payment of any amount of a type described in clause (a) of this
definition as a result of being a member of an affiliated, combined,
consolidated, unitary or other group for Tax purposes, or (c) any liability for
or in respect of the payment of any amount described in clauses (a) or (b) of
this definition as a transferee or successor, by Contract or otherwise.

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Purchaser, the Company or any Affiliate of the Purchaser or the
Company.

“Trading Day” shall mean a day on which the Trading Market is open for trading.

“Trading Market” shall mean the NASDAQ Global Select Market to the extent that
the Common Stock is then listed on such exchange.

“Transaction Agreements” shall mean this Agreement and the Collaboration
Agreement.

“Transfer Agent” shall mean American Stock Transfer & Trust Company, LLC, or any
successor transfer agent of the Company.

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended and any similar or related Law.

 

6



--------------------------------------------------------------------------------

2.    Closing, Delivery and Payment.

2.1    Closing. Subject to the terms and conditions hereof, and in reliance on
the representations, warranties, covenants and other agreements hereinafter set
forth, at the Closing (as hereinafter defined), the Company hereby agrees to
sell to the Purchaser, and the Purchaser agrees to purchase, 1,720,430 shares of
Common Stock (the “Shares”), at a purchase price of $4.65 per share of Common
Stock (the “Closing”), free and clean of all Liens, for an aggregate purchase
price of Eight Million Dollars ($8,000,000) (the “Purchase Price”). The issuance
and sale of the Shares will be effected pursuant to the Registration Statement.
The Closing shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. on the third (3rd) Business Day immediately following
the date on which the last of the conditions set forth in Article 6 has been
satisfied or waived (other than those conditions that by their nature can only
be satisfied at the Closing), or at such other time as the Company and Purchaser
shall mutually agree (which time and place are designated as the “Closing
Date”).

2.2    Delivery and Payment. At the Closing, subject to the terms and conditions
hereof, the Company will instruct the Transfer Agent to deliver to the
Purchaser, via book entry to the applicable balance account registered in the
name of the Purchaser, the Shares, against payment of the Purchase Price in U.S.
dollars by wire transfer made payable to the order of the Company.

2.3    Deliveries at Closing.

(a)    Deliveries by the Company. At the Closing, the Company shall deliver or
cause to be delivered to the Purchaser the following items:

(i)    A copy of Prospectus as filed with the SEC with respect to the Shares;

(ii)    evidence of the filing of the Listing of Additional Shares notification
to NASDAQ as it relates to the Shares;

(iii)    legal opinion of Cooley LLP, the Company’s counsel, dated as of the
Closing Date in the form reasonably acceptable to the Purchaser;

(iv)    a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver, on an expedited basis, the Shares to the
Purchaser, via a book entry position in an account registered in the name of the
Purchaser at the Transfer Agent;

(v)    a compliance certificate, executed by the Chief Executive Officer of the
Company, dated as of the Closing Date, to the effect that the conditions
specified in Section 6.1 have been satisfied;

(vi)    a certificate of the Company’s Secretary certifying as to (A) the
Company’s certificate of incorporation and bylaws, (B) the resolutions of the
Board of Directors approving this Agreement and the transactions contemplated
hereby, and (C) good standing certificates with respect to the Company from the
applicable authority(ies) in Delaware and California, dated a recent date before
the Closing; and

 

7



--------------------------------------------------------------------------------

(vii)    all such other documents, certificates and instruments as the Purchaser
may reasonably request in order to give effect to the transactions contemplated
hereby and by the other Transaction Agreements.

(b)    Deliveries by the Purchaser. At the Closing, the Purchaser shall deliver
or cause to be delivered to the Company the Purchase Price, by wire transfer of
immediately available funds to one or more accounts designated by the Company,
such designation to be made no later than two (2) Business Days prior to the
Closing Date.

2.4    Withholding. The Purchaser and its agents shall be entitled to deduct and
withhold from any consideration payable hereunder any amounts it may be required
to deduct and withhold under any applicable Tax Law. Amounts withheld under this
Section 2.4 and paid over to the appropriate Governmental Authority shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such deduction and withholding was made. The Purchaser shall
provide written notice to the Company, at least three (3) Business Days in
advance, of its intent to impose any such deduction or withholding, the basis
therefor and the amounts thereof.

3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser that, except as set forth in the
Company SEC Documents (as defined herein), and only to the extent such Company
SEC Documents are specifically referenced in such representation or warranty,
the following:

3.1    Organization, Good Standing and Qualification. The Company is an entity
duly incorporated, validly existing and in good standing under the Laws of the
State of Delaware. The Company has all requisite corporate power and authority
to own and operate its properties and assets, to execute and deliver the
Transaction Agreements, to issue and sell the Shares, and to carry out the
provisions of the Transaction Agreements and to carry on its business as
presently conducted and as presently proposed to be conducted. The Company is
not in violation or default of any of the provisions of its certificate of
incorporation or bylaws. The Company is duly qualified to do business as a
foreign entity and is in good standing (to the extent such concept exists in the
relevant jurisdiction) in each jurisdiction in which the conduct of its business
or its ownership or leasing of property makes such qualification necessary,
except to the extent any failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company has no
subsidiaries.

3.2    Capitalization.

(a)    The authorized capital of the Company, as of December 31, 2016, consists
of 200,000,000 shares of Common Stock, 21,501,842 of which are issued and
outstanding, and 10,000,000 shares of preferred stock, par value $0.0001 per
share, none of which are currently issued and outstanding. Under the Company’s
2010 Equity Incentive Plan and 2014 Equity Incentive Plan (together, the
“Plans”), (i) options to acquire 3,227,894 shares of Common Stock have been
granted and are currently outstanding, (ii) no restricted shares of Common Stock
have been granted and are currently outstanding, and (iii) no shares of Common
Stock remain available for future issuance to directors, executive officers,
employees and consultants of the Company. Since December 31, 2016, the Company
has not issued any equity securities, other than those issued pursuant to the
Plans.

 

8



--------------------------------------------------------------------------------

(b)    Except as set forth in the Company SEC Documents filed prior to the
Signing Date, other than the shares of Common Stock reserved for issuance under
the Plans, there are no outstanding options, rights (including conversion or
preemptive rights and rights of first refusal), proxy or shareholder agreements,
or agreements of any kind for the purchase or acquisition from the Company of
any of its securities, including the Shares. No Person is entitled to preemptive
rights, rights of first refusal, rights of participation or similar rights with
respect to any securities of the Company, including with respect to the issuance
of Shares contemplated hereby. Except as set forth in the Company SEC Documents
filed prior to the Signing Date, there are no voting agreements, registration
rights agreements or other agreements of any kind between the Company and any
other Person relating to the securities of the Company, including the Shares.

(c)    All of the issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and were issued in compliance
with all applicable Laws concerning the issuance of securities. The Shares have
been duly and validly authorized and, when issued and paid for pursuant to this
Agreement, (i) will be validly issued, and fully paid, (ii) will not be subject
to pre-emptive rights, and (iii) shall be free and clear of all Liens, except
for restrictions on transfer imposed by (1) applicable securities Laws and (2)
Section 5.10 hereunder.

(d)    The Company does not own or hold the right to acquire any stock,
partnership, interest, joint venture interest or other equity ownership interest
in any Person.

3.3    Authorization; Binding Obligations. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board of Directors or the Company’s
stockholders. Each of the Transaction Agreements has been duly executed and
delivered by the Company and constitutes valid and binding obligations of the
Company enforceable in accordance with their terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws of
general application affecting enforcement of creditors’ rights, (b) general
principles of equity that restrict the availability of equitable remedies and
(c) to the extent that the enforceability of indemnification provisions may be
limited by applicable Laws.

3.4    Company SEC Documents; Financial Statements; NASDAQ; Indebtedness.

(a)    Since October 1, 2014, the Company has timely filed or submitted all
required reports, schedules, forms, statements and other documents (including
exhibits and all other information incorporated therein), and any required
amendments to any of the foregoing, with the SEC pursuant to the Exchange Act
and the Securities Act (the “Company SEC

 

9



--------------------------------------------------------------------------------

Documents”). As of their respective filing or submission dates, each of the
Company SEC Documents complied in all material respects with the requirements of
the Securities Act and Exchange Act applicable to such Company SEC Documents,
and no Company SEC Documents when filed, declared effective or mailed, as
applicable, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of the date hereof, there are no outstanding or
unresolved comments in comment letters from the SEC staff with respect to any of
the Company SEC Documents and none of the Company SEC Documents is the subject
of ongoing SEC review or outstanding investigation. The Company has never been
an issuer subject to Rule 144(i) under the Securities Act.

(b)    The financial statements of the Company included in the Company SEC
Documents when filed complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“U.S. GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by U.S. GAAP, and
fairly present in all material respects the financial position of the Company as
of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. Except (i) as set forth in or contemplated by the
Company SEC Documents filed prior to the Signing Date or (ii) for liabilities
incurred in the ordinary course of business subsequent to the date of the most
recent balance sheet contained in the Company SEC Documents filed prior to the
Signing Date, the Company has no liabilities, whether absolute or accrued,
contingent or otherwise, other than those that would not, individually or in the
aggregate, be material to the Company. The Company does not have and is not
subject to any “Off-Balance Sheet Arrangement” (as defined in Item 303(a)(4)(ii)
of Regulation S-K promulgated under the Securities Act).

(c)    The Common Stock is listed on the NASDAQ Global Select Market, and the
Company has taken no action designed to, or which would reasonably be expected
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or delisting the Common Stock from the NASDAQ Global Select
Market. The Company has not received any notification that, and has no Knowledge
that, the SEC or NASDAQ is contemplating terminating such listing or
registration.

(d)    As of the date hereof, other than as disclosed in the Company SEC
Documents filed prior to the Signing Date, the Company does not have any
outstanding Indebtedness.

3.5    Obligations to Related Parties. Except as disclosed in the Company SEC
Documents filed prior to the Signing Date, there are no obligations of the
Company to members of the Board of Directors, executives, stockholders,
Affiliates, or employees of the Company other than (a) for payment of salary for
services rendered, (b) reimbursement for reasonable expenses incurred on behalf
of the Company, and (c) for other standard employee benefits made generally
available to all employees (including equity award agreements outstanding under
any equity incentive plan approved by the Board of Directors). Except as

 

10



--------------------------------------------------------------------------------

disclosed in the Company SEC Documents filed prior to the Signing Date, none of
the members of the Board of Directors, Affiliates, executives, employees or, to
the Company’s Knowledge, stockholders of the Company or any members of their
immediate families, is indebted to the Company or has any direct or indirect
ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company, other than passive investments in
publicly-traded companies (representing less than three percent (3%) of such
company) which may compete with the Company and investments by venture capital
funds or similar institutional investors with which members of the Board of
Directors may be affiliated. No member of the Board of Directors, executive,
Affiliate or, to the Company’s Knowledge, stockholder, or any member of their
immediate families, is, directly or indirectly, interested in any Material
Contract with the Company (other than such contracts as relate to any such
person’s ownership of Common Stock or other securities of the Company).

3.6    Compliance with Other Instruments. The Company is not in violation or
default of any provision of any mortgage, indenture, Contract, lease, agreement,
instrument or Contract to which it is party or by which it is bound or of any
Order which would reasonably be expected to have a Material Adverse Effect. The
execution, delivery, and performance of and compliance with the Transaction
Agreements, and the issuance and sale of the Shares pursuant hereto, will not,
with or without the passage of time or giving of notice, (i) conflict with or
result in a violation of the certificate of incorporation or bylaws of the
Company, in each case as in effect on Closing Date, (ii) result in any violation
of any Law or Order to which the Company or its assets is subject, (iii) (A)
conflict with or result in a breach, violation of, or constitute a default
under, (B) give any third party the right to modify, terminate or accelerate, or
cause any modification, termination or acceleration of, any obligation under, or
(C) require Consent under, any Contract to which the Company is a party, or (iv)
result in the creation of any Lien upon any of the Company’s assets or capital
stock, except in the case of any of clauses (ii), (iii) and (iv) above, as would
not reasonably be expected to have a Material Adverse Effect. Neither the
execution, delivery or performance of any Transaction Agreement by the Company,
nor the consummation by it of the obligations and transactions contemplated
hereby and thereby (including the issuance of the Shares) requires any Consent,
other than (i) filings required under applicable U.S. federal and state
securities Laws, (ii) the filing with the SEC of the Prospectus Supplement, and
(iii) the notification of the issuance and sale of the Shares to NASDAQ.

3.7    Litigation. There is no Action pending or, to the Company’s Knowledge,
threatened, against the Company or which the Company intends to initiate. There
is no Order in effect against the Company.

3.8    Compliance with Laws; Permits. The Company is not, and since January 1,
2014 has not been, in violation of any applicable Law (including any Health Care
Law) in respect of the conduct of its business or the ownership of its
properties which would reasonably be expected to have a Material Adverse Effect.
No Consents are required to be filed in connection with the execution and
delivery of this Agreement or the issuance of the Shares, except such as have
been duly and validly obtained or filed. The Company has all franchises,
permits, licenses and any similar authority necessary for the conduct of its
business as now being conducted by it, the lack of which would reasonably be
expected to have a Material Adverse Effect, and believes it can obtain, without
undue burden or expense, any similar authority for the conduct of its business
as currently planned to be conducted, the lack of which would reasonably be
expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

3.9    Registration. The Company has prepared and filed the Registration
Statement in conformity with the requirements of the Securities Act, which
became effective on November 25, 2015, including the Base Prospectus, and such
amendments and supplements thereto as may have been required to the date of this
Agreement. The Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the Prospectus has been issued
by the SEC and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the SEC. At the time the
Registration Statement and any amendments thereto became effective, at the date
of this Agreement and at the Closing Date, the Registration Statement and any
amendments thereto conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Prospectus and any amendments or supplements thereto, at time the Prospectus
or any amendment or supplement thereto was issued and at the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

3.10    Investment Company. The Company is not, and after giving effect to the
transactions contemplated by the Transaction Agreements will not be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

3.11    Sarbanes-Oxley; Internal Accounting Controls. The Company is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof. The Company qualifies as an “emerging growth company” as defined in the
Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”), and has taken
advantage of relief from certain reporting requirements and other burdens that
are otherwise applicable generally to public companies. The Company has taken
the exemption from auditor attestation on the effectiveness of its internal
controls over financial reporting as permitted under the JOBS Act. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. GAAP and to maintain asset accountability, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to provide
reasonable assurance that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules
and forms.

 

12



--------------------------------------------------------------------------------

3.12    Absence of Changes. Except as set forth in the Company SEC Documents
filed prior to the Signing Date, since December 31, 2015, (a) the Company has
conducted its business operations in the ordinary course of business consistent
with past practice and (b) there has not occurred any event, change,
development, circumstance or condition that, individually or in the aggregate,
has had or would reasonably be expected to have a Material Adverse Effect.

3.13    Tax Matters.

(a)    Except as set forth in the Company SEC Documents filed prior to the
Signing Date (i) the Company has timely prepared and filed all federal and all
other material Tax Returns required to have been filed by each of them with all
appropriate Governmental Authorities and timely paid all Taxes shown thereon,
(ii) all such Tax Returns are true, correct and complete in all material
respects, (iii) all Taxes that the Company is required to withhold or to collect
for payment have been duly withheld and collected and paid to the proper
Governmental Authority or third party when due, and (iv) no claim has ever been
made by a Governmental Authority in a jurisdiction where the Company does not
file Tax Returns that the Company is or may be subject to taxation by that
jurisdiction;

(b)    Except as set forth in the Company SEC Documents filed prior to the
Signing Date (i) no federal, state, local, or non-U.S. Tax audits or
administrative or judicial Tax proceedings are pending or being conducted with
respect to the Company, (ii) the Company has not received from any federal,
state, local, or non-U.S. taxing authority any (A) written notice indicating an
intent to open an audit or other review related to any material Tax, or (B)
written notice of deficiency or proposed adjustment for any material amount of
Tax proposed, asserted, or assessed by any taxing authority against the Company;

(c)    Except as set forth in the Company SEC Documents filed prior to the
Signing Date (i) the Company (A) has not been a member of an affiliated group
filing a consolidated federal income Tax Return or (B) does not have any
liability for the Taxes of any Person (other than the Company) under U.S. Treas.
Reg. § 1.1502-6 (or any similar provision of state, local, or non-U.S. Law), as
a transferee or successor, by Contract, or otherwise;

(d)    The Company has not distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Section 355 or 361 of the Code;

(e)    The Company is not and has not been a party to any “listed transaction,”
as defined in Section 6707A(c)(2) of the Code and U.S. Treas. Reg. §
1.6011-4(b)(2); and

(f)    The Company has never been, nor will it be at the Closing, a United
States Real Property Holding Corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code.

 

13



--------------------------------------------------------------------------------

3.14    Property. The Company does not own any real property. Except as would
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, (a) the Company has the right to use or occupy the Leased Real
Property under valid and binding leases and (b) the Company has good and valid
title to, or a valid license to use or leasehold interest in, all of their
respective material tangible assets, free and clear of all Liens (other than
Permitted Liens).

3.15    Employee Benefits Matters.

(a)    Each Employee Benefit Plan (and each related trust, insurance Contract,
or fund) has been maintained, funded and administered in accordance with its
terms and in compliance with the applicable requirements of Law, including ERISA
and the Code and other applicable Laws, except where the failure to so maintain,
fund or administer would reasonably be expected to result in a Material Adverse
Effect, and all contributions, distributions, reimbursements and premium
payments due with respect to each Employee Benefit Plan have been timely made or
properly accrued. Each Employee Benefit Plan that is intended to meet the
requirements of a “qualified plan” under Section 401(a) of the Code has received
a favorable determination letter (or may rely on a favorable opinion letter)
issued by the United States Internal Revenue Service and to the Company’s
Knowledge, nothing has occurred that would reasonably be expected to adversely
affect the qualification of such Employee Benefit Plan.

(b)    The Company does not maintain, sponsor, contribute to, have any
obligation to contribute to, or have any current or potential liability or
obligation under or with respect to (i) a “defined benefit plan” (as such term
is defined in Section 3(35) of ERISA), (ii) a “multiple employer plan” (within
the meaning of Section 210 of ERISA or Section 413(c) of the Code), or (iii) a
“multiemployer plan” as defined in Section 3(37) of ERISA, or (iv) a “multiple
employer welfare arrangement” (as such term is defined in Section 3(40) of
ERISA); no Employee Benefit Plan provides and the Company does not have any
current or potential obligation to provide post-termination or post-retirement
health, life or other welfare benefits other than as required under Section
4980B of the Code or any similar state Law; and the Company does not have any
current or potential liability or obligation by reason of at any time being
treated as a single employer under Section 414 of the Code with any other
Person.

(c)    There have been no prohibited transactions (as defined in Section 406 of
ERISA or Section 4975 of the Code) and no breach of fiduciary duty (as
determined under ERISA) with respect to any Employee Benefit Plan; the Company
has, for purposes of each Employee Benefit Plan, correctly classified those
individuals performing services for the Company as employees or non-employees;
and there do not exist any pending or, to the Company’s Knowledge, threatened
claims (other than routine undisputed claims for benefits) or Actions with
respect to any Employee Benefit Plan.

(d)    The transactions contemplated by the Transaction Agreements will not
(either alone or in combination with another event) (i) cause the acceleration
of vesting in, or payment of, any benefits or compensation under any Employee
Benefit Plan, (ii) require the funding of compensation or benefits due to any
manager, employee, officer, director, shareholder or other service provider
(whether current, former or retired) of the Company or their beneficiaries and,
(iii) otherwise accelerate or increase any liability or obligation under any
Employee Benefit Plan.

 

14



--------------------------------------------------------------------------------

3.16    Labor Matters.

(a)    The Company is not a party to nor is bound by any collective bargaining
agreement or other Contract or relationship with any union, labor organization,
or other collective bargaining representative. There are no strikes, work
stoppages or any other material labor disputes against or affecting the Company
pending or, to the Company’s Knowledge, threatened, and no such disputes have
occurred since January 1, 2014. No union organization or decertification
activities are underway or, to the Company’s Knowledge, threatened with respect
to employees of the Company and no such activities have occurred since January
1, 2014.

(b)    The Company is, and at all times since January 1, 2014 has been, in
compliance in all material respects with all applicable Laws respecting
employment and employment practices, including provisions thereof relating to
terms and conditions of employment, wages and hours, overtime, classification of
employees and independent contractors, immigration, and the withholding and
payment of social security and other employment Taxes, except where the failure
to be in such compliance would reasonably be expected to have a Material Adverse
Effect..

(c)    Since January 1, 2014, the Company has not implemented any plant closing
or layoff of employees that could implicate the WARN Act.

3.17    Intellectual Property.

(a)    The Company owns all right, title and interest in and to, or has the
valid and enforceable right to use pursuant to a written Contract, all
Intellectual Property used in the conduct of the business of the Company as
currently conducted or proposed to be conducted (collectively, the “Company
Intellectual Property”) free and clear of any Liens, except Permitted Liens,
except where the failure to be in such compliance would reasonably be expected
to have a Material Adverse Effect, and, to the Company’s Knowledge, the owners
of any Intellectual Property licensed to Company have taken necessary actions to
maintain and protect such Intellectual Property, except where the failure to be
in such compliance would reasonably be expected to have a Material Adverse
Effect.

(b)    The Company has not infringed, misappropriated, or otherwise violated, or
is not currently infringing, misappropriating, or otherwise violating, any
Intellectual Property of any other Person and there are no Actions pending or,
to the Company’s Knowledge, threatened alleging any of the foregoing, including
any unsolicited offers for the Company to obtain a license to any Intellectual
Property of another Person. To the Company’s Knowledge, no Person is infringing,
misappropriating or violating the rights of the Company with respect to any
Company Intellectual Property.

(c)    The Company has taken commercially reasonable steps to maintain and
protect the secrecy and confidentiality of its material confidential
information. Without limiting the generality of the foregoing, all current and
former employees, contractors and

 

15



--------------------------------------------------------------------------------

consultants of the Company who have participated in the creation of Intellectual
Property have executed and delivered to the Company a valid and enforceable
agreement providing for the assignment by such Person to the Company of any such
Intellectual Property.

3.18    Environmental Matters. Except as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect: (i) no notice,
notification, demand, request for information, citation, summons, complaint or
Order has been received within the past three years by, and no Action is pending
or, to the Company’s Knowledge, threatened by, any Person against the Company
and no penalty has been assessed against the Company with respect to any matters
relating to or arising out of any Environmental Law and (ii) the Company is, and
since January 1, 2014 has been, in compliance with all applicable Environmental
Laws, including any Consent required by Environmental Laws.

3.19    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Agreements, any right, interest or
claim against or upon the Company for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company. The Company agrees to indemnify the Purchaser for any
claims, losses or expenses incurred by the Purchaser as a result of the
representation in this Section 3.19 being untrue.

3.20    Insurance. Except as has not had, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (a) all
insurance policies (“Policies”) with respect to the business and assets of the
Company are in full force and effect, (b) the Company is not in breach or
default, and the Company has not taken any action or failed to take any action
that, with notice or the lapse of time, would constitute such a breach or
default, or permit termination or modification of any of the Policies, and (c)
the Company has not received any written notice of cancellation or threatened
cancellation of any of the Policies or of any claim pending regarding the
Company under any of such Policies as to which coverage has been questioned,
denied or disputed by the underwriters of such Policies. The Company maintains
insurance with reputable insurers in such amounts and against such risks as is
customary for the industry in which the Company operates and as the management
of the Company has in good faith determined to be prudent and appropriate.

3.21    Contracts. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Company is not
in violation, default or breach under any of its Material Contracts. All
Material Contracts have been filed with the Company SEC Documents.

3.22    Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or the
Laws of the State of Delaware that is or could become applicable to the
Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation as a result of the Company’s issuance of the Shares and the
Purchaser’s ownership of the Shares.

 

16



--------------------------------------------------------------------------------

3.23    Anti-Corruption and Anti-Bribery Laws. Neither the Company, nor, any of
its officers, directors or employees, nor to the Company’s Knowledge its agents,
representatives, consultants, or other persons associated with or acting for or
on behalf of the Company, has, directly or indirectly, in connection with the
operation of their business: (a) made, offered or promised to make or offer any
payment, loan or transfer of anything of value, including any reward, advantage
or benefit of any kind, to or for the benefit of any government official,
candidate for public office, political party or political campaign, for the
purpose of (i) influencing any act or decision of such government official,
candidate, party or campaign, (ii) inducing such government official, candidate,
party or campaign to do or omit to do any act in violation of a lawful duty,
(iii) obtaining or retaining business for or with any person, (iv) expediting or
securing the performance of official acts of a routine nature, or (v) otherwise
securing any improper advantage, in each case, in violation of any applicable
anticorruption or anti-bribery Law, (b) paid, offered or promised to pay or
offer any bribe, payoff, influence payment, kickback, unlawful rebate, or other
similar unlawful payment of any nature, (c) made, offered or promised to make or
offer any unlawful contributions, gifts, entertainment or other unlawful
expenditures, (d) established or maintained any unlawful fund of corporate
monies or other properties, (e) created or caused the creation of any false or
inaccurate books and records of the Company related to any of the foregoing, or
(f) otherwise violated any provision of the Foreign Corrupt Practices Act of
1977, 15 U.S.C. §§ 78dd-l, et seq., or any other applicable anti-corruption or
anti-bribery Law. For purposes of this provision, “government official” includes
any officer or employee of a government or any department, agency or
instrumentality thereof (including wholly or partially owned enterprises or
institutions), or of a public international organization, or any person acting
in an official capacity for or on behalf of any such government or department,
agency or instrumentality, or for or on behalf of any such public international
organization.

3.24    Economic Sanctions. None of the Company or its directors, officers,
employees or to the Company’s Knowledge its agents (i) is a person with whom
transactions are prohibited or limited under any applicable economic sanctions
Laws or (ii) within the last five (5) years has done business in or with any
Person that is the target of sanctions by the United States. Within the past
five (5) years, the Company has not made any voluntary disclosures to applicable
Governmental Authorities under applicable economic sanctions Laws or applicable
export control Laws and, to the Knowledge of the Company, the Company has not
been the subject of any governmental investigation or inquiry regarding the
compliance of the Company with such Laws, nor has the Company been assessed any
fine or penalty in regard to compliance with such Laws.

3.25    Accountants. The Company’s independent registered public accounting firm
is Ernst & Young LLP. To the Company’s Knowledge, such accounting firm is a
registered public accounting firm as required by the Exchange Act.

3.26    Money Laundering. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the Company’s Knowledge, threatened.

 

17



--------------------------------------------------------------------------------

3.27    Disclosure. None of the representations or warranties in this Article
III nor any of the exhibits or schedules attached hereto, nor any of the
certificates delivered pursuant to Section 6.1, contain any untrue statement of
a material fact or omit a material fact necessary to make each statement
contained herein or therein, in light of the circumstances in which they were
made, not misleading.

4.    Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

4.1    Organization; Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Purchaser has all requisite power and authority to enter into the
Transaction Agreements, to purchase the Shares and to perform its obligations
under and to carry out the other transactions contemplated by the Transaction
Agreements.

4.2    Requisite Power and Authority. The Purchaser has all necessary power and
authority to execute and deliver the Transaction Agreements and to carry out
their provisions. All action on the Purchaser’s part required for the lawful
execution and delivery of the Transaction Agreements has been taken. Upon their
execution and delivery, the Transaction Agreements will be valid and binding
obligations of the Purchaser, enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other Laws of general application affecting enforcement of creditors’ rights,
(b) as limited by general principles of equity that restrict the availability of
equitable remedies, and (c) to the extent that the enforceability of
indemnification provisions may be limited by applicable Laws.

4.3    No Conflicts. The execution, delivery and performance of the Transaction
Agreements and compliance with the provisions thereof by the Purchaser do not
and shall not: (a) violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment or decree of any Governmental Authority, (b)
constitute a breach of, or default under (or an event which, with notice or
lapse of time or both, would become a default under) or conflict with, or give
rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Purchaser or any of its assets, are bound, or (c) violate or conflict with any
of the provisions of the Purchaser’s certificate of incorporation or bylaws,
except as would not impair or adversely affect the ability of the Purchaser to
consummate the transactions contemplated pursuant to the Transaction Agreements
and perform its obligations under the Transaction Agreements and except, in the
case of subsections (a) and (b) as would not have a material adverse effect on
the Purchaser.

4.4    No Governmental Authority or Third Party Consents. No Consent is required
to be obtained by the Purchaser in connection with the authorization, execution
and delivery of any of the Transaction Agreements or with the subscription for
the Shares.

 

18



--------------------------------------------------------------------------------

4.5    Investment Representations. The Purchaser hereby represents and warrants
as follows:

(a)    Purchaser Bears Economic Risk. The Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company and is capable of evaluating the merits and
risks of its investment in the Company and has the capacity to protect its own
interests.

(b)    Acquisition for Own Account. The Purchaser is acquiring the Shares for
the Purchaser’s own account for investment only, and not with a view towards
their distribution.

(c)    Accredited Investor. The Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.

(d)    Company Information. The Purchaser has had an opportunity to discuss the
Company’s business, management and financial affairs with management of the
Company. The Purchaser has also had the opportunity to ask questions of, and
receive answers from, the Company and its management regarding the terms and
conditions of this investment. The foregoing does not affect the Company’s
representations and warranties contained in Section 3.

4.6    Transfer Restrictions. The Purchaser acknowledges that the Shares will be
subject to a transfer restriction under Section 5.10 below.

5.    Covenants and Agreements.

5.1    Further Assurances. Subject to the terms and conditions of this
Agreement, each of the Company and the Purchaser agrees to use its reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and assist the other party hereto in doing, all things reasonably
necessary, proper or advisable to obtain satisfaction of the conditions
precedent to the consummation of the transactions contemplated at the
Closing: (a) obtaining all necessary Consents and the making of all filings and
the taking of all steps as may be necessary to obtain Consent from, or to avoid
an Action by, any Governmental Authority, (b) the defending of any Actions
challenging this Agreement or any other Transaction Agreements or the
consummation of the transactions contemplated hereby or thereby, including
seeking to have any stay or temporary restraining order entered by any court or
other Governmental Authority vacated or reversed, and (c) the execution and
delivery of any additional instruments necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement and the
other Transaction Agreements.

5.2    Non-Public Information. Except as contemplated by the Collaboration
Agreement, the Company covenants and agrees that neither it, nor any other
Person acting on its behalf will provide Purchaser or its agents or counsel with
any information that constitutes material non-public information, unless prior
thereto Purchaser shall have entered into a written agreement with the Company
regarding the confidentiality and use of such information. The Company
understands and confirms that Purchaser will be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

19



--------------------------------------------------------------------------------

5.3    No Restrictions on Transfer. Subject to restrictions on transfer imposed
by applicable securities Laws and Section 5.10 below, the Shares shall be freely
transferrable.

5.4    Securities Law Disclosure; Publicity. No public release or announcement
concerning the transactions contemplated hereby or by any other Transaction
Agreement, including the public filing of any Transaction Agreement pursuant to
applicable securities Laws, shall be issued by the Company or the Purchaser
without the prior consent of the Company (in the case of a release or
announcement by the Purchaser) or the Purchaser (in the case of a release or
announcement by the Company) (which consents shall not be unreasonably withheld,
conditioned or delayed), except for any such public filing, release or
announcement as may be required by securities Law or other applicable Law or the
applicable rules or regulations of any securities exchange or securities market,
in which case the Company or the Purchaser, as the case may be, shall allow the
Purchaser or the Company, as applicable, reasonable time to comment on such
public filing, release or announcement in advance of such filing or issuance and
the disclosing party shall consider the other party’s comments in good faith.
Following the execution and delivery of this Agreement, the Company and the
Purchaser shall issue a joint press release substantially in the form attached
to the Collaboration Agreement as Exhibit 13.3(a).

5.5    NASDAQ Matters. Prior to the Closing, the Company shall (a) take all
actions which are necessary, including providing appropriate notice to NASDAQ of
the transactions contemplated by this Agreement, for the Shares purchased at the
Closing to remain listed on the NASDAQ Global Select Market and (b) comply with
all listing, reporting, filing, and other obligations under the rules of NASDAQ
and of the SEC.

5.6    Interim Operations of the Company. Prior to the Closing Date or the
earlier termination of this Agreement in accordance with its terms, the Company
shall not voluntarily delist from the NASDAQ Global Select Market. Between the
date hereof and the Closing Date, the Company will not amend its certificate of
incorporation or bylaws in a manner that is adverse to the Purchaser’s rights
under the Transaction Agreements, and will not take or omit to take any action
that would or could reasonably be expected to have a Material Adverse Effect.

5.7    Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) that would be integrated with the offer or sale of the Shares to
be issued to the Purchaser hereunder for purposes of the rules and regulations
of any of the following markets or exchanges on which the Common Stock or the
Company is listed or quoted for trading on the date in question: the Pink OTC
Markets, the OTC Bulletin Board, the NASDAQ Capital Market, the NASDAQ Global
Market, the NASDAQ Global Select Market, the NYSE MKT or the New York Stock
Exchange.

5.8    Notification. After the date hereof and prior to the Closing Date, the
Company shall promptly deliver to the Purchaser a written notice of any event or
development that would, or could reasonably be expected to, result in any
condition to Closing set forth in Section 6, not to be satisfied.

 

20



--------------------------------------------------------------------------------

5.9    Use of Proceeds. The net proceeds received by the Company from each
Closing shall be used for general corporate purposes at the direction of the
Board of Directors.

5.10    “Lock-Up” Agreement; Confidentiality of Notices.

(a)    The Purchaser agrees not to (a) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
or otherwise transfer or dispose of, directly or indirectly, any Shares or other
securities of the Company or (b) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
any Shares or other securities of the Company (in each case, a “Transfer”),
whether any transaction described in clause (a) or (b) is to be settled by
delivery of securities, in cash or otherwise, during the period beginning on the
Signing Date and continuing through the close of trading 180 days from the
Closing Date. Notwithstanding this Section 5.10(a), the Purchaser shall be
permitted to Transfer any portion or all of its Shares or other securities of
the Company at any time under the following circumstances:

(i)    Transfers to any Affiliate, but only if the transferee agrees in writing
for the benefit of the Company (in form and substance satisfactory to the
Company and with a copy thereof to be furnished to the Company) to be bound by
the terms of this Agreement; or

(ii)    Transfers that have been approved in writing by the Company.

(b)    From the date hereof until the termination of the Purchaser’s right to
participate in Subsequent Financings (as defined below), if the Purchaser then
owns at least five percent (5%) of the Company’s outstanding voting securities,
the Purchaser will execute and promptly deliver any lock-up agreement as may be
requested by the Company or the managing underwriter(s) or placement agent(s),
as the case may be, in connection with a Subsequent Financing following the
Closing Date. The Company shall deliver the form of requested lock-up agreement
to the Purchaser at least five (5) Trading Days prior to the closing of the
Subsequent Financing, but in no event sooner than the date that the Company, or
the managing underwriter(s) or placement agent(s), as the case may be, solicit
indications of interest from potential investors in a Subsequent Financing. The
Purchaser will have no obligations under this Section 5.10(b), unless the
managing underwriter(s) or placement agent(s), as the case may be, have
requested and received a lock-up agreement from: (i) all executive officers and
directors of the Company and (ii) all Affiliates of the Company who are also
holders of at least five percent (5%) of the Company’s voting securities. Such
lock-up agreement shall be on substantially similar terms with no material
difference in terms and conditions from those executed by the parties set forth
in (i) and (ii) in the preceding sentence, and in no event shall such lock-up
agreement restrict the Purchaser for a period longer than ninety (90) days after
the date of the final prospectus related to such Public Offering (as defined
below), or the date of the purchase agreement related to the Private Offering
(as defined below) as the case may be. Such lock-up agreement shall terminate if
the underwriting agreement or the purchase agreement, as the case may be,
related to the Subsequent Financing, is not executed with thirty (30) days of
the date of such lock-up agreement.

 

21



--------------------------------------------------------------------------------

(c)    The Purchaser acknowledges that the Company shall impose stop-transfer
instructions with respect to the Shares subject to the restriction set forth in
Section 5.10(b) until the end of such “lock-up” period.

(d)    If the Purchaser receives any notice from the Company regarding the
Company’s plans to conduct a Subsequent Financing, the Purchaser shall treat
such notice as Confidential Information (as such term is defined in the
Collaboration Agreement).

5.11    Participation in Future Financing.

(a)    Subject to compliance with applicable securities laws, from the date
hereof until the earlier of (i) the second anniversary of the Signing Date or
(ii) expiration of the Term (as such term is defined in the Collaboration
Agreement), upon (i) any issuance by the Company of un-registered shares of
Common Stock or Common Stock Equivalents (a “Private Offering”) or (ii) any
issuance by the Company of registered shares of Common Stock or Common Stock
Equivalents (a “Public Offering” and together with the Private Offering, a
“Subsequent Financing”), in each case for cash consideration, indebtedness or a
combination thereof, then for a Private Offering the Purchaser shall have the
right to participate, and with respect to a Public Offering the Company shall
use commercially reasonable efforts (which must include multiple attempts, on
multiple dates, with multiple representatives of the managing underwriter(s), to
cause the managing underwriter(s) of the Public Offering, or the placement
agent(s) of the Private Offering, to allow the Purchaser to submit an indication
of interest in an amount of the Subsequent Financing up to the Purchaser’s
Pro-Rata Share (as defined below) on the same terms, conditions and price
provided for in the Subsequent Financing. For purposes of this Agreement, the
Purchaser’s “Pro-Rata Share” shall be equal to the lesser of (i) number of
shares of Common Stock deemed to be beneficially owned by the Purchaser
immediately prior to the closing of the Subsequent Financing (based upon
documentation or written representation reasonably satisfactory to the Company),
divided by the total number of shares of Common Stock outstanding (including any
shares of Common Stock issuable upon conversion or exercise of outstanding
Common Stock Equivalents deemed to be beneficially owned by the Purchaser and
included in the numerator) immediately prior to the closing of the Subsequent
Financing or (ii) the number of shares of Common Stock that would result in
Purchaser beneficially owning 19.99% of the outstanding shares of Common Stock
of the Company.

(b)    At least five (5) Trading Days prior to the closing of a Public Offering,
or at least ten (10) Trading Days prior to the closing of a Private Offering, as
applicable, but in no event sooner than the date that the Company, or the
managing underwriter(s) or placement agent(s), as the case may be, solicit
indications of interest from potential investors in a Subsequent Financing, the
Company shall deliver to the Purchaser notice of its intention to effect a
Subsequent Financing (the “Subsequent Financing Notice”). In the event of a
Private Offering, the Subsequent Financing Notice shall be written and describe
in reasonable detail the proposed terms of such Subsequent Financing, the amount
of proceeds intended to be raised thereunder and the name and contact
information of the placement agent(s) for such Private Offering and shall
include a term sheet or similar document relating thereto as an attachment. In
the event of a Public Offering, the Subsequent Financing Notice shall be verbal
and may at the election of the Company upon the advice of counsel be confirmed
as delivered in writing. The Purchaser acknowledges that in no event will the
Company be required

 

22



--------------------------------------------------------------------------------

to deliver any Subsequent Financing Notice which upon the advice of counsel
would be required to be filed as a free writing prospectus with the SEC or which
could otherwise be deemed a violation of Section 5 of the Securities Act.

(c)    If the Purchaser desires to participate in such Subsequent Financing, the
Purchaser must provide with respect to a Private Offering a written notice to
the Company or with respect to a Public Offering a verbal indication of interest
to the managing underwriter(s) by not later than 5:30 p.m. (New York City time)
on the second (2nd) Trading Day after Purchaser has received a Subsequent
Financing Notice, that the Purchaser is willing to participate in the Subsequent
Financing and stating the amount of the Purchaser’s elected participation. If
the Company or the managing underwriter(s) receive no such notice from the
Purchaser as of such third (3rd) Trading Day, the Purchaser shall be deemed to
have notified the Company that it does not elect to participate in the
Subsequent Financing. In the event that the Purchaser elects, or is deemed to
have elected, not to purchase its full Pro Rata Share in the Subsequent
Financing, the Purchaser will thereafter have no further right to participate in
any future Subsequent Financing. If with respect to a Public Offering, the
Purchaser submits an indication of interest to purchase its full Pro Rata Share,
and is not allocated its full Pro Rata Share by the managing underwriter(s),
then Purchaser will retain its right to participate in future Subsequent
Financings.

(e)    Notwithstanding anything to the contrary in this Section 5.12 and unless
otherwise agreed to by the Purchaser, in the event the Company determines to
abandon a Subsequent Financing, the Company shall cause the managing
underwriter(s) or placement agent(s), as the case may be, to confirm such
abandonment to the Purchaser in the same manner and on the same day as such
abandonment is communicated to other potential investors. If, by the twentieth
(20th) day following delivery of the Subsequent Financing Notice, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, such Subsequent Financing shall be deemed to have been abandoned and
the Purchaser shall not be in possession of any material, non-public information
with respect to the Company, unless the Company advises the Purchaser that the
Subsequent Financing has not been abandoned. The Company understands and
confirms that the Purchaser may rely on this Section 5.11(e) when effecting
transactions in securities of the Company.

(d)    Notwithstanding the foregoing, this Section 5.11 shall not apply in
respect of an Exempt Issuance.

(e)    Purchaser further agrees to execute such other documents and agreements
as may reasonably be requested of Purchaser by the managing underwriter(s) or
placement agent(s), as the case may be, in connection with a Subsequent
Financing.

5.12    Subsequent Equity Sales. From the Signing Date until the Closing Date,
the Company shall not initiate any drawdowns or sales under the Common Stock
Sales Agreement dated November 9, 2015 between the Company and Cowen and
Company, LLC.

 

23



--------------------------------------------------------------------------------

6.    Conditions to Closing.

6.1    Conditions to Purchaser’s Obligations at the Closing. The Purchaser’s
obligation to purchase the Shares at the Closing is subject to the satisfaction,
at or prior to the Closing Date, of the following conditions (unless waived in
writing by the Purchaser):

(a)    Representations and Warranties. The representations and warranties made
by the Company in Section 3 hereof shall be true and correct in all material
respects as of the date hereof and as of the Closing Date as if made on such
date, except to the extent such representation and warranty is (i) specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date or (ii) already qualified by
materiality, in which case it shall be true and correct as of such dates.

(b)    Performance of Obligations. The Company shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by the Company on or before the Closing Date.

(c)    Legal Investment. The sale and issuance of the Shares shall be legally
permitted by all Laws to which the Purchaser and the Company are subject.

(d)    No Orders. No Order shall be in effect preventing the consummation of the
transactions contemplated by the Transaction Agreements.

(e)    Closing Deliverables. The Company shall deliver or cause to be delivered
to the Purchaser all items listed in Section 2.3(a).

(f)    Collaboration Agreement. The Company shall have executed the
Collaboration Agreement, the only remaining condition to the effectiveness of
the Collaboration Agreement shall be the Closing, the Effective Date (as such
term is defined in the Collaboration Agreement) of the Collaboration Agreement
shall have occurred, no breach by the Company of any term of or obligation under
the Collaboration Agreement shall have occurred and be continuing, and the
Collaboration Agreement shall not have been terminated in accordance with its
terms.

(g)    Consents, Permits, and Waivers. All Consents necessary or appropriate for
consummation of the transactions contemplated by the Transaction Agreements
shall have been obtained, including the approval of the Board of Directors.

(h)    Material Adverse Effect. No Material Adverse Effect shall have occurred
and be continuing.

(i)    The Company’s NASDAQ Listing. The Company’s Common Stock shall continue
to be listed on the NASDAQ Global Select Market.

6.2    Conditions to Company’s Obligations at the Closing. The Company’s
obligation to issue and sell Shares at the Closing is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
(unless waived in writing by the Company):

 

24



--------------------------------------------------------------------------------

(a)    Representations and Warranties. The representations and warranties in
Section 4 made by the Purchaser shall be true and correct in all material
respect as of the Closing Date.

(b)    Performance of Obligations. The Purchaser shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by the Purchaser on or before the Closing Date.

(c)    Legal Investment. The sale and issuance of the Shares shall be legally
permitted by all Laws to which the Purchaser and the Company are subject.

(d)    No Orders. No Order shall be in effect preventing the consummation of the
transactions contemplated by the Transaction Agreements.

(e)    Closing Deliverables. The Purchaser shall deliver or cause to be
delivered to the Company all items listed in Section 2.3(b).

(f)    Collaboration Agreement. The Collaboration Agreement shall not have been
terminated in accordance with its terms.

(g)    Consents, Permits, and Waivers. All Consents necessary or appropriate for
consummation of the transactions contemplated by the Transaction Agreements
shall have been obtained.

7.    Miscellaneous.

7.1    Termination. This Agreement and the obligations of the parties hereunder
may be terminated by:

(a)    the Company and the Purchaser, by providing mutual written consent to
terminate;

(b)    either the Company or the Purchaser, upon written notice to the other no
earlier than three (3) Trading Days after February 3, 2017 (the “Original
Termination Date”), if the Original Termination Date cannot be or has not been
validly extended pursuant to this Section 7.1(b), and if the Closing shall not
have been consummated by the Original Termination Date; provided, however, that
the Original Termination Date may be extended to February 10, 2017 (the “Final
Termination Date”) by either the Company or the Purchaser, in their sole
discretion, upon written notice to the other on or within five (5) Trading Days
prior to the Original Termination Date, if the Closing Date shall not have been
consummated by the Original Termination Date solely as the result of a failure
to satisfy the condition set forth in Sections 6.1(g) and 6.2(g) as of the
Original Termination Date; provided further, however, that the right to
terminate this Agreement under this Section 7.1(b) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure to consummate the Closing prior to the
Original Termination Date or the Final Termination Date, as applicable;

 

25



--------------------------------------------------------------------------------

(c)    the Company if (i) any of the representations and warranties of the
Purchaser contained in Section 4 of this Agreement shall fail to be true and
correct or (ii) there shall be a breach by the Purchaser of any covenant of the
Purchaser in this Agreement that, in either case, (A) would result in the
failure of a condition set forth in Section 6.1, and (B) which is not curable
or, if curable, is not cured upon the occurrence of the twentieth (20th)
calendar day after written notice thereof is given the Company to the Purchaser;

(d)    the Purchaser if (i) any of the representations and warranties of the
Company contained in Section 3 of this Agreement shall fail to be true and
correct or (ii) there shall be a breach by the Company of any covenant of the
Company in this Agreement that, in either case, (A) would result in the failure
of a condition set forth in Section 6.2, and (B) which is not curable or, if
curable, is not cured upon the occurrence of the twentieth (20th) calendar day
after written notice thereof is given by the Purchaser to the Company; or

(e)    the Company or the Purchaser, upon notice to the other, if there shall be
any Law that makes consummation of the transactions contemplated by this
Agreement illegal or otherwise prohibited, or a Governmental Authority of
competent jurisdiction has issued an Order permanently enjoining or otherwise
prohibiting or restraining the consummation of the transactions contemplated by
this Agreement, and such Order has become final and non-appealable; provided,
however, that the right to terminate this Agreement pursuant to this Section
7.1(e) shall not be available to any party whose breach of any provision of this
Agreement results in or causes such Order or who is not in compliance with its
obligations under Section 5.

(f)    In the event of termination of this Agreement pursuant to Section 7 by
either Purchaser or the Company, this Agreement will become void and have no
further force or effect, without any liability or obligation of the Purchaser,
other than as set forth in Sections 5.3 and Article VII, which will each survive
any termination of this Agreement.

7.2    Governing Law; Waiver of Jury Trial. This Agreement shall be governed by
and construed in accordance with the Laws of the State of New York, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. The parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the United States
District Court for the Southern District of New York solely and specifically for
the purposes of any action or proceeding arising out of or in connection with
this Agreement. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR
PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK (THE “CHOSEN COURTS”).
EACH PARTY HERETO FURTHER AGREES NOT TO BRING ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY COURT OTHER THAN THE CHOSEN COURTS PURSUANT TO THE FOREGOING
SENTENCE (OTHER THAN UPON APPEAL). BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE CHOSEN COURTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES

 

26



--------------------------------------------------------------------------------

HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN EACH OF THE CHOSEN
COURTS, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH CHOSEN COURT IS AN IMPROPER
OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING. TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY
HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE) INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 7.2
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 7.2 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

7.3    Survival. The representations, warranties, covenants and agreements made
herein shall survive the Closing. The representations, warranties, covenants and
obligations of the Company, and the rights and remedies that may be exercised by
the Purchaser, shall not be limited or otherwise affected by or as a result of
any information furnished to, or any investigation made by or knowledge of, the
Purchaser or its representatives.

7.4    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon the
parties hereto and their respective successors, assigns, heirs, executors and
administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares from time to time; provided, however,
that prior to the receipt by the Company of adequate written notice of the
transfer of any Shares specifying the full name and address of the transferee,
the Company may deem and treat the person listed as the holder of such Shares in
its records as the absolute owner and holder of such Shares for all purposes.
This Agreement may not be assigned by any party hereto without the consent of
the other party, provided, that the Purchaser may assign its rights and
obligations hereunder in whole or in part to any Affiliate of the Purchaser or
to any successor of the Purchaser as a result of a Change of Control of the
Purchaser, provided that in the case of such assignment the Purchaser shall not
be relieved of its obligations hereunder, or to any transferee to whom Shares
are properly transferred after the Closing pursuant to the terms of the
Transaction Agreements.

7.5    Entire Agreement. This Agreement, the exhibits and schedules hereto, the
other Transaction Agreements, and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable for or bound to
any other in any manner by any oral or written representations, warranties,
covenants and agreements except as specifically set forth herein and therein.

 

27



--------------------------------------------------------------------------------

7.6    Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. Upon such determination that any provision of this
Agreement, or the application of any such provision, is invalid, illegal, void
or unenforceable, the Company and the Purchaser shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Company and the
Purchaser as closely as possible to the fullest extent permitted by Law in an
acceptable manner to the end that the transactions contemplated hereby and the
other Transaction Agreements are fulfilled to the greatest extent possible.

7.7    Amendment. No provision in this Agreement shall be supplemented, deleted
or amended except in a writing executed by an authorized representative of each
of the Purchaser and the Company. Any amendment effected in accordance with this
Section 7.7 shall be binding upon each holder of Shares purchased under this
Agreement at the time outstanding, each future holder of all such Shares, and
the Company, and any amendment not effected in accordance with this Section 7.7
shall be void and of no effect.

7.8    Waivers; Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any Consent of any kind or character on any party’s part of any
breach, default or noncompliance under this Agreement or any waiver on such
party’s part of any provisions or conditions of the Agreement must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, by Law, or otherwise
afforded to any party, shall be cumulative and not alternative. Any waiver
effected in accordance with this Section 7.8 shall be binding upon each holder
of Shares purchased under this Agreement at the time outstanding, each future
holder of all such Shares, and the Company, and any waiver not effected in
accordance with this Section 7.8 shall be void and of no effect.

7.9    Equitable Relief. Each of the Company and the Purchaser hereby
acknowledges and agrees that the failure of the Company to perform its
respective agreements and covenants hereunder will cause irreparable injury to
the Purchaser, for which damages, even if available, will not be an adequate
remedy. Accordingly, the Company hereby agrees that the Purchaser shall be
entitled to the issuance of equitable relief by any court of competent
jurisdiction to compel performance of the Company’s obligations.

7.10    Notices. All notices and other communications under this Agreement must
be in writing and are deemed duly delivered when (a) delivered if delivered
personally or by nationally recognized overnight courier service (costs
prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first Business Day following such transmission
if the date of transmission is not a Business Day) or (c) received or rejected
by the addressee, if sent by United States of America certified or registered
mail, return receipt requested; in each case to the following addresses or
facsimile numbers and marked to the attention of the individual (by name or
title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties):

 

28



--------------------------------------------------------------------------------

If to the Company:

Calithera Biosciences, Inc.

343 Oyster Point Blvd., Suite 200

South San Francisco, California 94080

Facsimile:        650-588-5272

Attention:        Susan M. Molineaux

 President and Chief Executive Officer

with a copy (which will not constitute notice) to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Facsimile: 650-849-7400

Attention: John T. McKenna

      Seth J. Gottlieb

If to the Purchaser:

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

Facsimile:        +1 (302) 425-2707

Attention:         General Counsel

with a copy (which will not constitute notice) to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

United States of America

Facsimile:    +1 (609) 919-6701

Attention:    Randall Sunberg

 Emilio Ragosa

7.11    Expenses. Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement.

 

29



--------------------------------------------------------------------------------

7.12    Attorneys’ Fees. In the event that any Action is instituted under or in
relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

7.13    Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

7.14    Counterparts. This Agreement may be executed in any number of
counterparts (including via facsimile, PDF or other electronic signature), each
of which shall be an original, but all of which together shall constitute one
instrument.

7.15    Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation”. The meanings given to terms defined herein will be
equally applicable to both the singular and plural forms of such terms. All
references to “dollars” or “$” will be deemed references to the lawful money of
the United States of America. All exhibits attached hereto and all other
attachments hereto are hereby incorporated herein by reference and made a part
hereof.

7.16    Third-Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any party hereto. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
party hereto.

7.17    No Strict Construction. This Agreement has been prepared jointly and
will not be construed against either party. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any provisions of this Agreement.

[Signature Page to Follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

Company: CALITHERA BIOSCIENCES, INC. By:  

/s/ Susan M. Molineaux

Name: Susan M. Molineaux Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

Purchaser: INCYTE CORPORATION By:  

/s/ Hervé Hoppenot

Name: Hervé Hoppenot Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

JOINT PRESS RELEASE



--------------------------------------------------------------------------------

LOGO [g319880g61o79.jpg]   LOGO [g319880g57l58.jpg]

Incyte and Calithera Biosciences Announce Global Collaboration

to Develop and Commercialize CB-1158, a First-in-class, Small

Molecule Arginase Inhibitor

 

  •   Incyte gains worldwide rights to CB-1158 for hematology and oncology
indications

 

  •   Calithera to receive a $45 million up-front payment and an $8 million
equity investment

 

  •   Incyte and Calithera to co-fund global development of CB-1158; Calithera
eligible to receive share of profits in the U.S., potential milestones and
royalties on future sales of CB-1158

 

  •   Calithera conference call scheduled today at 8:30 a.m. ET, 5:30 a.m. PT

WILMINGTON, DE AND SOUTH SAN FRANCISCO, CA, January 30, 2017 – Incyte
Corporation (NASDAQ: INCY) and Calithera Biosciences, Inc. (NASDAQ: CALA)
announce today that the companies have entered into a global collaboration and
license agreement for the research, development and commercialization of
Calithera’s first-in-class, small molecule arginase inhibitor CB-1158 in
hematology and oncology. CB-1158 is currently being studied in a monotherapy
dose escalation trial and additional studies are expected to evaluate CB-1158 in
combination with immuno-oncology agents, including anti-PD-1 therapy.

“Arginase-expressing tumor-infiltrating myeloid cells have been shown to play an
important role in orchestrating the immune suppressive microenvironment in
cancer; but, to date, therapeutic targeting of the arginase enzyme has remained
elusive,” said Reid Huber, Ph.D., Incyte’s Chief Scientific Officer. “The
addition of this first-in-class, small molecule arginase inhibitor, CB-1158, to
our portfolio expands our innovative immuno-oncology pipeline and allows us to
continue to advance our mission of discovering and developing immune-active
combination therapies to treat patients with cancer.”

“In this strategic partnership with Incyte, CB-1158 is expected to be evaluated
in multiple trials of novel therapeutic combinations, accelerating its
development across hematological and oncology indications,” said Susan
Molineaux, Ph.D., Calithera’s Chief Executive Officer.



--------------------------------------------------------------------------------

Terms of the Collaboration

Under the terms of the collaboration and license agreement, Calithera will
receive an up-front payment of $45 million from Incyte. In addition, Incyte will
make an equity investment in Calithera of $8 million through the purchase of
shares at a price of $4.65 per share.

Incyte will receive worldwide rights to develop and commercialize CB-1158 in
hematology and oncology and Calithera will retain certain rights to research,
develop and commercialize certain other arginase inhibitors in certain orphan
indications.

Incyte and Calithera will jointly conduct and co-fund development of CB-1158,
with Incyte leading global development activities. Incyte will fund 70 percent
of global development and Calithera will be responsible for the remaining
30 percent. In the event of regulatory approvals and commercialization of
CB-1158, Incyte and Calithera will share in any future U.S. profits and losses
(receiving 60 percent and 40 percent, respectively) and Calithera will be
eligible to receive over $430 million in potential development, regulatory and
commercialization milestones from Incyte. Per the terms of the agreement,
Calithera will have the right to co-detail CB-1158 in the U.S. and also be
eligible to receive from Incyte tiered royalties based on future ex-U.S. sales,
with rates ranging from low-to-mid double-digits.

The agreement also provides that Calithera may choose to opt out of its
co-funding obligations. In this scenario, Calithera would no longer be eligible
to receive future U.S. profits and losses but would be eligible to receive up to
$750 million in potential development, regulatory and commercialization
milestones from Incyte and, if the product is approved and commercialized, also
be eligible to receive reimbursement based on previous development expenditures
incurred by Calithera and tiered royalty payments on future global sales of
CB-1158, with rates ranging from low-to-mid double-digits.

The transaction is expected to close in the first quarter of 2017, subject to
customary closing conditions.

Conference Call and Webcast Information

Calithera will host a conference call today to discuss this collaboration at
8:30 a.m. ET, 5:30 a.m. PT. Participants may access the call by dialing
(855)783-2599 (domestic) or (631)485-4877 (international) and referencing
conference ID 58716954. The conference call will also be available by webcast in
the Investor Relations page of Calithera’s website, www.calithera.com. The
archived webcast will remain available for replay for 30 days.

About Arginase

Arginase is an enzyme produced by immunosuppressive myeloid cells, including
myeloid-derived suppressor cells (MDSCs) and neutrophils, which prevents T-cell
and natural killer (NK) cell activation in tumors. Arginase exerts its
immunosuppressive effect by depleting the amino acid arginine in the tumor
microenvironment which subsequently prevents activation and proliferation of the
immune system’s cytotoxic T-cells and NK-cells. Inhibition



--------------------------------------------------------------------------------

of arginase activity reverses this immunosuppressive block and restores T-cell
function. In preclinical models, arginase inhibition has been shown to enhance
anti-tumor immunity and inhibit tumor growth.

About Incyte

Incyte Corporation is a Wilmington, Delaware-based biopharmaceutical company
focused on the discovery, development and commercialization of proprietary
therapeutics. For additional information on Incyte, please visit the Company’s
website at www.incyte.com.

Follow @Incyte on Twitter at https://twitter.com/Incyte.

About Calithera Biosciences

Calithera Biosciences, Inc. is a clinical-stage pharmaceutical company focused
on discovering and developing novel small molecule drugs directed against tumor
metabolism and tumor immunology targets for the treatment of cancer. Calithera’s
lead product candidate, CB-839, is a potent, selective, reversible and orally
bioavailable inhibitor of glutaminase. CB-839 takes advantage of the pronounced
dependency many cancers have on the nutrient glutamine for growth and survival.
It is currently being evaluated in Phase 1/2 clinical trials in combination with
standard of care agents. CB-1158 is a first-in-class immuno-oncology metabolic
checkpoint inhibitor targeting arginase, a critical immunosuppressive enzyme
responsible for T-cell suppression by myeloid-derived suppressor cells. Arginase
depletes arginine, a nutrient that is critical for the activation, growth and
survival of the body’s cancer-fighting immune cells, known as cytotoxic T-cells.
CB-1158 is currently in a Phase I clinical trial. Calithera is headquartered in
South San Francisco, California. For more information about Calithera, please
visit www.calithera.com.

Forward-Looking Statements

Except for the historical information set forth herein, the matters set forth in
this press release contain predictions, estimates and other forward-looking
statements, including without limitation statements regarding: whether CB-1158
will successfully advance through clinical studies or will ever be approved for
use in humans anywhere or will be commercialized anywhere successfully or at
all; whether CB-1158 will be effective in the treatment of cancer; and whether
and when any of the milestone payments or royalties under this collaboration
will ever be paid by Incyte. These forward-looking statements are subject to
risks and uncertainties that may cause actual results to differ materially,
including unanticipated developments in and risks related to: obtaining approval
for this planned collaboration; research and development efforts related to the
collaboration programs; the possibility that results of clinical trials may be
unsuccessful or insufficient to meet applicable regulatory standards or warrant
continued development; other market or economic factors; unanticipated delays;
each company’s ability to compete against parties with greater financial or
other resources; greater than expected expenses; and such other risks detailed
from time to time in each company’s reports filed with the Securities and
Exchange Commission, including the Form 10-Q for the quarter ended September 30,
2016 filed by each company. Each party disclaims any intent or obligation to
update these forward-looking statements.



--------------------------------------------------------------------------------

# # #

Contacts:

Incyte Media

Catalina Loveman

+1 302 498 6171

cloveman@incyte.com

Incyte Investors

Michael Booth, DPhil

+1 302 498 5914

mbooth@incyte.com

Calithera

Jennifer McNealey

+1 650-870-1071

ir@Calithera.com